Citation Nr: 0835412	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-33 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a scrotum disability 
(claimed as scrotum pain), to include residuals of a left 
varicocelectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1964 to October 1967 
and from June 1970 to February 2000 with prior service in the 
reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a RO hearing in March 2004.  He also 
testified before the undersigned Veterans Law Judge at a 
hearing in August 2007.  Transcripts of both hearings are of 
record.  This case was remanded for additional development in 
a December 2007 Board decision.  The requested development 
has been accomplished.


FINDING OF FACTS

1.  Service treatment records show that the veteran underwent 
a left varicocelectomy procedure during active duty service, 
due to discomfort in the left scrotum region.

2.  The veteran has had a long-standing complaint of 
localized scrotum and groin pain, and competent medical 
evidence shows a current diagnosis of mild left hydrocele, 
residual of left varicocelectomy.


CONCLUSION OF LAW

The criteria for service connection for a scrotum disability 
(claimed as scrotum pain), to include residuals of a left 
varicocelectomy, have been met.  38 U.S.C.A. §§ 1110, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  The Board has considered this 
legislation and its impact on the veteran's case.  Given the 
entirely favorable action below, however, no discussion of 
the VCAA is required at this point.  Any VA deficiency in 
meeting the duties to notify or assist has not resulted in 
prejudicial error.


Factual Background & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable 
degree within one year of separation from active duty. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran contends that he is entitled to service 
connection for a scrotum disability, manifested with scrotum 
pain.

Service medical records from the United States Military 
Academy dated in July 1966, reflect that the veteran 
underwent a left inguinal hernia repair and a left 
varicocelectomy due to discomfort in the left inguinal and 
left scrotum region.  Additional medical records reveal that 
the veteran underwent surgical correction of a rectal 
prolapse in September 1966.  These notes indicate that over 
the course of recovery following surgical reduction of the 
prolapsed rectum, the veteran complained of scrotal pain.  He 
was noted to have had a low pain threshold following the 
prior (July 1966) surgery, but it was not excessive.  No 
cause for the current pain could be elicited.  The veteran 
had a psychiatric interview, but no significant psychological 
pathology was noted and it was felt there was no indication 
for treatment or follow-up.  Although the veteran continued 
to complain of pain, a barium enema was negative and he was 
discharged to limited duty in August 1966.

Two other clinical notes in the service treatment records, 
dated in October 1975 and November 1986, are also 
particularly significant.  The 1975 note reveals that the 
veteran was found to have a scrotal mass during a routine 
flight physical.  The mass was determined to be a left 
hydrocele.  There were no testes or epididymal masses.  The 
1986 clinical note shows the veteran complained of left 
testes and cord pain which had been present since September 
1986.  The clinical assessment was tender spermatic cord, 
possible epididymitis.  

Reports from at least twenty periodic physical examinations 
conducted between October 1969 and October 1997 all reflect 
that no defects of the anus or rectum were noted upon 
evaluation.  Many of these reports also specifically indicate 
that there were no complications and no sequelae (NCNS) from 
the 1966 left inguinal hernia repair and left varicocelectomy 
procedures.  The report from the veteran's August 1999 
physical examination for retirement purposes also shows that 
no defects were noted upon evaluation of the testicles, anus, 
and rectum.  A digital rectal examination revealed findings 
within normal limits.  

There are very few post-service medical treatment records 
related to the veteran's complaint of the scrotal pain.  
There is, however, a report from a screening colonoscopy 
dated in December 1999, which shows a post-operative 
diagnosis of "very sparse scattered diverticular on the left 
side, otherwise normal examination."  Reports from an Army 
community hospital show no evidence of a current rectal 
prolapse.  A VA outpatient treatment record, dated in July 
2007, reveals that upon examination, there were no 
significant genitourinary symptoms.

In connection with the claim on appeal, the veteran underwent 
a general VA examination in October 2002.  The examiner noted 
a past history of hemorrhoids (which still flared up 
occasionally) and a varicocele, rectal prolapse, and 
hydrocele.  Physical examination revealed no ventral hernias 
in the abdominal area.  The genitourinary examination was 
negative for presence of hernias.  On digital rectal 
examination it was noted that the veteran had a small 
prostate.  The clinical diagnosis was status post rectal 
prolapse with decreased motility and constipation.  No 
external hemorrhoids were noted.

The veteran testified at his August 2007 Board hearing at the 
RO that he felt his scrotum pain was related to his rectal 
prolapse.  

In May 2008, the veteran underwent a VA genitourinary 
examination to determine whether he currently had a chronic 
disability manifested by scrotal pain and, if so, whether it 
was etiologically related to any aspect of his active duty 
service, including his rectal prolapse surgery in August 
1966.  The examiner indicated that review of the veteran's 
claims file revealed that an elective left varicocelectomy 
and repair of a small left inguinal hernia in service.  The 
surgery was uncomplicated.  In September 1966, he had 
surgical repair of a rectal prolapse.  Sigmoidiscopy at that 
time was normal.  In October 1975 an asymptomatic left 
hydrocele was noted on physical examination; however, no 
treatment was recommended.  The veteran had a urology 
consultation in November 1986, following which prostatis was 
treated with Septra for 6 weeks.  In September 1997, internal 
hemorrhoids were treated with suppositories.  In December 
1999, a colonoscopy revealed a normal rectum.  A post-service 
barium enema, in March 2002, was also normal with no evidence 
of rectal prolapse.  

The examiner also noted that she was unable to locate any 
current urological or gastrointestinal medical records in the 
file.  The veteran also denied any physician visits or use of 
oral medications since the 2002 VA examination.  He also 
denied incontinence, urinary tract infection, renal stones, 
acute nephritis, cancer, or any hospitalization or surgery 
since the last examination.  While he had fractured his hip 
since the last examination, surgery was not needed and he was 
not currently treated for this.  The veteran reported current 
symptoms of daily pain in his rectum and both groins in the 
interval since his last examination.  The pain in his groin 
occurred after walking a quarter of a mile and also with 
sexual activity.  The veteran denied symptoms localized to 
his surgical scars.  The veteran further noted that on a 
daily basis, he cleaned his rectum with pads, used an unknown 
rectal suppository, and applied an unknown rectal cream.  

Upon physical examination, the veteran complained of pain in 
all locations palpated.  His pain was not localized 
anatomically.  His penis was normal.  The right testicle was 
also normal, without atrophy.  There was a left hydrocele, 
and the left testicle was poorly palpated.  His scrotum was 
normal.  The epididymis/spermal cord was normal.  Rectal tone 
was normal also.  External hemorrhoids were noted at twelve 
and six o'clock.  No fecal leakage or bleeding was noted.  
The prostate was normal and no rectal prolapse was seen upon 
Valsalva maneuver.  Peripheral pulses were normal.  No hernia 
was noted in either groin.  The diagnoses were: mild left 
hydrocele, residual of left varicocelectomy; no residual from 
left inguinal hernia repair; no residual from repair of 
rectal prolapse; external hemorrhoids; no rectal prolapse at 
this visit; erectile dysfunction; superficial abdominal and 
inguinal surgical scars, residuals of left varicocelectomy.

Based on the results of the examination, the examiner 
commented that because the groin and scrotal pain were not 
anatomically localized, a determination of the etiology would 
be too speculative.  She commented further that the veteran's 
complaints of rectal pain were out of proportion to the 
results of the barium enema and colonoscopy.  The examiner 
also noted that it was not at least as likely as not that the 
veteran's erectile dysfunction was medically connected to his 
military service; but that it was more likely than not due to 
the process of aging.

After reviewing the cumulative evidence in the record and 
resolving all doubt in favor of the veteran, the Board finds 
that the criteria for service connection for a scrotum 
disability (claimed as scrotum pain), to include residuals of 
a left varicocelectomy, have been met.  Again, service 
connection requires a disease or injury in service; a current 
disability; and competent medical evidence of a relationship 
or nexus between the current disability and the injury or 
disease which manifested during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  

In this case, it is clear that the veteran underwent an 
elective left varicocelectomy surgical procedure during 
active duty service due to discomfort in the left scrotum 
region.  Records also show that he has since had 
genitourinary difficulties and a left hydrocele.  The record 
is also positive for complaints of continued pain in the 
scrotal region following the left varicocelectomy.  

Although the veteran believes that his current scrotum pain 
is related to the in-service surgical repair of a rectal 
prolapse, there is no specific objective medical evidence to 
support this contention.  In fact, the VA examiner who 
reviewed the veteran's extensive medical history and 
conducted a physical examination has opined that there 
currently are no residuals from either the in-service left 
inguinal hernia repair or repair of rectal prolapse.  

The examiner did however note that the veteran has a mild 
left hydrocele which is a residual of the in-service left 
varicocelectomy procedure.  Therefore, in light of the 
veteran's credible complaints of ongoing pain and discomfort 
and the positive medical nexus opinion, service connection 
for a scrotum disability (claimed as scrotum pain), to 
include residuals of a left varicocelectomy is warranted.  
All elements necessary for establishing service connection 
are met.


ORDER

Service connection for a scrotum disability (claimed as 
scrotum pain), to include residuals of a left varicocelectomy 
is granted, subject to the regulations applicable to the 
payment of monetary benefits.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


